—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gary, J.), rendered April 27, 1999, convicting him of criminally negligent homicide, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to establish beyond a reasonable doubt that he acted with the requisite culpable mental state to support a conviction of criminally negligent homicide. Viewing the evidence adduced at trial in *396the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction. While operating a vehicle at excessive speed is not in itself sufficient to prove criminal negligence (see, People v Paris, 138 AD2d 534), the People proved that the defendant’s actions were a gross deviation from the ordinary standard of care (see, People v Ricardo B., 73 NY2d 228; People v Soto, 44 NY2d 683; see generally, People v Senisi, 196 AD2d 376). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). O’Brien, J. P., Thompson, S. Miller and Feuerstein, JJ., concur.